DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 20, 2022. Claim 1 has been amended. Claims 2-4 and 8 have been canceled.

Allowable Subject Matter
	Claims 1, 5-7 and 9 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 1, the closest prior art Fabre (WO 2009/056574), Mitchell (US 9,713,732) and Lelac (US 8,360,162) disclose a method for extinguishing a fire in an environment with a temperature less than or equal to 10 degree of Celsius, comprising at least one step of dispensing an extinguishing agent by a fire extinguisher comprising: - a body defining a storage chamber containing the extinguishing agent, - a gas generator configured to pressurize the extinguishing agent in order to dispense it outside the body through an exit opening.		
However, the combination of these references fails to teach elements: “wherein the extinguishing being ensured by a two-phase flow of the extinguishing agent prior to its contact with the fire zone.” Furthermore, the Examiner found no additional reference that would render the claimed invention obvious without impermissible hindsight.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752